*1353Appeal from a judgment of Supreme Court, Wyoming County (Dadd, J.), entered September 3, 2002, which denied the petition for a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied the petition seeking a writ of habeas corpus. The determination of respondent that petitioner violated a condition of his parole is supported by substantial evidence (see People ex rel. Fryer v Beaver, 292 AD2d 876 [2002]). Contrary to the contention of petitioner, the failure of the appeals unit of the Board of Parole to act on his administrative appeal within four months did not deny petitioner his due process right to an administrative appeal (see Matter of Lord v State of N.Y. Exec. Dept. Bd./Div. of Parole, 263 AD2d 945, 946 [1999], lv denied 94 NY2d 753, rearg denied 95 NY2d 826 [1999]). The penalty is not excessive (see id.). Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Hayes, JJ.